Citation Nr: 1508084	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an extension beyond July 31, 2012 for a temporary total rating for convalescence following a June 2011 total right knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a July 2014 videoconference hearing before the undersigned Acting Veterans Law Judge.  A complete transcript of the hearing is of record.

The issue on appeal was previously remanded by the Board in September 2014 for further evidentiary development of associating with the claims file VA treatment records from June 2011 to the present.  This was accomplished, and the claim was readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran has been assigned a temporary total rating under 38 C.F.R. § 4.30 for his right knee for a 12-month period, from June 9, 2011 to July 31, 2012.


CONCLUSION OF LAW

An extension of a temporary total rating under 38 C.F.R. § 4.30 beyond July 31, 2012, based on a need for convalescence following surgery for a service-connected right knee disability is not warranted as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

With respect to the claim for extension of a temporary total rating under 38 C.F.R. 
§ 4.30 beyond July 31, 2012, based on a need for convalescence following surgery for the service-connected right knee disability, this claim is being denied as a matter of law.  Therefore, the duty to notify and assist is not applicable.  38 C.F.R. 
§ 3.159(d); VAOPGCPREC 05-04 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).



Procedural Considerations

In an October 2011 rating decision, the RO granted service connection for total right knee replacement with a temporary evaluation of 100 percent, effective June 9, 2011.  An evaluation of 30 percent was assigned beginning August 1, 2012.  

In July 2012, the Veteran filed a new claim requesting that an extension of his benefits (i.e., the 100 percent temporary rating) be granted for another year as his right knee disability, post knee replacement surgery, had not fully recovered.  Subsequently, the RO obtained a VA examination and readjudicated the Veteran's claim in August 2012 and October 2012 rating decisions.  Specifically, the August 2012 rating decision continued the 30 percent evaluation for the Veteran's right knee disability beginning August 1, 2012.  In the October 2012 rating decision, the RO denied an extension of the temporary 100 percent rating for status post right knee replacement.  Thereafter, the Veteran's representative filed a notice of disagreement only with the October 2012 rating decision to "Deny the EXTENSION OF TEMPORARY 100 PERCENT EVALUATION FOR STATUS POST RIGHT KNBEE [sic] REPLACEMENT."  See Representative's May 2013 notice of disagreement. 

The Board acknowledges that the Veteran's representative noted that the issue on appeal includes entitlement to an increased rating following the period after convalescence.  See Informal Hearing Presentation dated February 2015.  Upon review of the procedural evidence of record as discussed above, the Board finds that the only issue before the Board is whether an extension beyond July 31, 2012 for a temporary total rating for convalescence following a June 2011 total right knee replacement is warranted.  

As noted above, the representative specifically filed a notice of disagreement only with the October 2012 rating decision.  Moreover, the Board notes that in July 2014, the Veteran filed a claim for an increased disability rating for the right knee disability for the period following convalescence.  In a December 2014 rating decision, the RO assigned a 60 percent rating for the Veteran's right knee disability, effective July 28, 2014.  The Veteran has not expressed disagreement with the rating or effective date assigned in the December 2014 rating decision.  Accordingly, the issue of an increased rating for the period following convalescence is not currently before the Board for consideration.  

Entitlement to an Extension for a Temporary Total Rating for Convalescence 

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In sum, a temporary total evaluation may be assigned for up to twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. 
§ 4.30(a) and (b) are met.

Here, the Veteran was assigned a temporary total rating under 38 C.F.R. § 4.30 for his right knee disability for a period of 12 months (i.e., from June 9, 2011 to July 31, 2012).  There are no provisions in 38 C.F.R. § 4.30 that provide for the grant of a temporary total rating based on convalescence for longer than a one year period.  As there is no legal basis upon which to extend the temporary total rating beyond 12 months, the Veteran's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An extension beyond July 31, 2012 for a temporary total rating for convalescence following a June 2011 total right knee replacement is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


